DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and currently under consideration for patentability.    
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0176208, filed on 12/20/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  This claim is interpreted to read on a human organism by the amendment “wherein a side of the first tube is inserted into the anterior chamber of the eye”. This is claiming a human organism and the applicant is suggested to amend to include the language “configured to..,”  for example “wherein a side of the first tube is configured to be inserted into the anterior chamber of the eye” . The claim language “another side of the first tube is inserted into a conjunctival tissue or a tenon tissue of the eye” is also rejected as the amendment is claiming a body part and is part of a human organism. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 202 and 103 (or as subject to pre-AIA  35 U.S.C. 202 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 202, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 202(b)(2)(C) for any potential 35 U.S.C. 202(a)(2) prior art against the later invention.
Claims 1- 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi (U.S. Patent No. 2014/0343476 A1).
Regarding Claim 1, Penhasi teaches an implant device (figures 2A- 2E) for an eye disease (ocular implant, 200)  for adjusting an intraocular pressure (Implant device, claim 1) by adjusting a discharge amount of aqueous humor generated in an anterior chamber of an eye (paragraph 0064), the implant device comprising: 
a first tube (elastomeric material, 222), wherein a side of the first tube is inserted into the anterior chamber of the eye (paragraph 0064) such that the aqueous humor flows into the first tube  (paragraph 0048) so as to adjust the intraocular pressure  (Claim 1, abstract) and wherein another side of the first tube is inserted into a conjunctival tissue or a tenon tissue of the eye to discharge the aqueous humor (paragraph 0076) (Figures 2A-2E) ; and 
a second tube (second tube (shunt, 202) formed within 222) formed inside the first tube (Paragraph 125, abstract), wherein the second tube (202) is made of a biodegradable material (paragraph 0110-0112) configured to be degraded inside the eye over a predetermined period of time after being inserted into the eye (Paragraph 161-162), the first tube (222) and the second tube (202) are divided into a first area (conduit, 204) and a second area (shunt, 202) according to the distance from the anterior chamber of the eyeball, respectively, and the second areas   (second area, annotated figure below)of the first tube  (222)  and the second tube (202) have a diameter greater (Figures 2A-2E) than the first areas  (first area, annotated figure below) of the first tube and the second tube and have an expandable structure (fluid absorbing conduit, 204) as the aqueous humor flows in (paragraph 0204)). 
However, Penhasi fails to explicitly wherein the first area and the second area of the first tube are formed of different materials, and the second area of the first tube is formed of the biodegradable material. However Penhasi does teach the shunt (222) may be made from a variety of materials (paragraph 0119) and teaches a ring made of biodegradable material so that the implant may dissolve over time when no longer needed (paragraph 0110). It would have been obvious  to one having ordinary  skill in the art at the effective filing date of the invention to create the second area of the first tube in biodegradable material, since  it has been held to be within the general skill of a worker in the art to select a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice. In re  Leshin, 125 USPQ 416. This change is motivated by Penhasi to include a biodegradable section so the implant may dissolve over time to eventually disappear when no longer needed (paragraph 0110).

    PNG
    media_image1.png
    350
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    529
    media_image2.png
    Greyscale

Regarding Claim 2, Penhasi teaches the device of claim 1. Penhasi further teaches a device wherein the first area (204) in a circular shape and the second area (202) with an oval section; wherein the first areas of the first tube (222) and the second tube (202) have a circular 20section (figure 1E), and the second areas (202) of the first tube and the second tube have an oval section (figure 1G). 
Regarding Claim 3, Penhasi teaches the device of claim 1. Penhasi further teaches a device 18wherein the first area (204) of the first tube (222) has a diameter of 100 um or above (Paragraph 63), and the first area (204) of the second tube (202) has a diameter in the range of 30 um or above and less than 100 um (Fluid passageway aperture (120) , paragraph 63). 
Regarding Claim 5, Penhasi teaches the device of claim 1. Penhasi further teaches wherein the second tube (202)  further comprises a rear tube connected to the second area of the second tube  (annotated figure 3C: Rear Protection tube, 1000) and having a diameter equal to or smaller than that of the first area (364) of the second tube  (figures 3c-3f) (paragraph 0025), and the first tube further comprises a rear protection tube (1000) connected to the second area of the first tube (annotated figure 3C)  and formed to surround the rear tube (1000) at the outside the rear tube to protect the rear tube (figure 3C) .
Regarding Claim 6, Penhasi teaches the device of claim 1. Penhasi further teaches wherein a surface of the first tube (222) and a surface (202) of the second tube are formed to be curved in accordance with a curved surface of the eyeball (eye, 150) (paragraph 0121) .

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi (U.S. Patent No. 2014/0343476 A1) in view of De Juan (U.S. Patent No. 2007/0191863). 
Regarding Claim 4, Penhasi teaches the device of claim 1, however Penhasi does not disclose wherein the first area having a length 7 mm – 10 mm.  De Juan teaches a similar device in the same field of endeavor wherein the first areas of the first tube (105) and the second tube have a length in the range of 7 mm or above and 10 mm or below (Shunt length, paragraph 106). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention: to modify the cannula length of Penhasi to include a length similar to that disclosed by De Juan in order to guarantee the shunt is fully implanted (De Juan, paragraph 106).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 20190142631-A1 OR US-20170224535-A1 OR US-20110166535-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                

/ANDREW J MENSH/               Primary Examiner, Art Unit 3781